Citation Nr: 1130464	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-26 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, and/or as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from January 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in January 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the January 2010 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In the January 2010 remand, the Board also remanded the appellant's claim for entitlement to service connection for optic nerve atrophy, to include as secondary to diabetes mellitus.  A May 2011 rating decision granted the appellant's claim for service connection for ischemic optic neuropathy, as secondary to diabetes mellitus.  As the grant of service connection is considered a full grant of the benefit sought on appeal, the claim is no longer before the Board for appellate review.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that hypertension, initially clinically demonstrated many years after service, is etiologically related to active service, the appellant's exposure to Agent Orange, or the appellant's service-connected diabetes mellitus.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

VCAA notice letters relative to the issue on appeal were issued in January 2006 and in January 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The January 2010 letter addressed the assignment of a disability rating and effective date for any benefit awarded.  Dingess/Hartman, 19 Vet. App. at 490.  

Although the January 2010 letter was not sent prior to initial adjudication of the appellant's claim, this was not prejudicial to him, since he was subsequently provided adequate notice and the claim was readjudicated and a supplemental statement of the case (SSOC) was provided to the appellant in May 2011.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The appellant's service treatment records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  In the January 2010 remand, the Board requested that the Agency of Original Jurisdiction (AOJ) ask the appellant to complete and submit a VA Form 21-4142 for records of treatment by the appellant by the University of Minnesota and by any other medical care provider who may possess additional records of treatment for hypertension.  The AOJ requested the information in the January 2010 letter.  However, there is no indication the appellant responded to the letter.  In this regard, it is noted that the duty to assist is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board finds there has been substantial compliance in this regard with the January 2010 remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded April 2006 and July 2010 medical examinations to obtain an opinion as to whether hypertension was the result of service and/or aggravated by a service-connected disability.  The opinions were rendered by medical professionals following a thorough examination and interview of the appellant.  The July 2010 VA examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusions that were reached.  At the time of the April 2006 VA examination, the appellant was not service-connected for diabetes mellitus, however, the July 2010 VA examiner addressed whether the appellant's hypertension was aggravated by diabetes mellitus and provided a rationale for the opinion.  The Board notes that the April 2006 VA examiner stated that there was no change in medication or worsening of hypertension.  However, as noted in the January 2010 remand, a high blood pressure reading was noted in an October 2005 private treatment record.  As the April 2006 VA examiner's statement may be inconsistent with the October 2005 private treatment record and the examiner did not address the record, the Board finds that the April 2006 VA examination report is inadequate.  Although the appellant's representative has asserted that the July 2010 VA examination is also inadequate, the Board finds that the examination is adequate.  In a July 2011 informal hearing presentation, the representative stated that the medical opinion of record appears to be based solely on the statements of the appellant, which were not entirely accurate.  However, the Board notes that the July 2010 VA examiner stated that he reviewed the claims file and examiner noted relevant laboratory findings.  There is no indication the July 2010 VA examiner relied solely on the appellant's statements regarding hypertension.  Therefore, the Board finds that the July 2010 VA examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as hypertension, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2010).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  See Wallin v. West, 11 Vet. App. 509. 512 (1998).

As to aggravation of nonservice-connected disabilities, "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice- connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level."  38 C.F.R. § 3.310(b).

III. Analysis

The appellant contends that he has hypertension related to his service, to include as due to exposure to Agent Orange, and/or as secondary to diabetes mellitus.  For the reasons that follow, the Board concludes that service connection is not warranted.

The appellant is presently service-connected for diabetes mellitus.  For VA rating purposes, 'hypertension' means that diastolic blood pressure is predominately 90 millimeter (mm) or greater; 'isolated systolic hypertension' means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See VA Standard Forms 88 and 89, November 15, 1967; see also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  April 2006 and July 2010 VA examination reports reflect that the appellant has hypertension.  Private treatment records also indicate the appellant has been diagnosed with hypertension.  Thus, the appellant has a current disability for VA purposes, satisfying the first element of service connection.

Regarding an in-service diagnosis, the appellant's service treatment records are silent as to any complaints, diagnosis, or treatment for high blood pressure or hypertension.  An August 1967 enlistment examination report reflects that the appellant's blood pressure was 132/80.  In an August 1967 report of medical history, the appellant denied having a history of high or low blood pressure.  A February 1968 examination report also reflects that the appellant's blood pressure was 132/80.  A November 1971 discharge examination report indicates that the appellant's blood pressure was 122/74.  There is no record of complaints, treatment, or diagnosis of hypertension in service or within one year of discharge from service.

In his December 2005 claim, the appellant reported that his hypertension began in 2000.  The earliest clinical evidence of hypertension is a February 1998 private treatment record, which reflects that he had "hypertension, now controlled."  A January 1999 private treatment record reflects that the appellant had hypertension and blood pressure of 126/82.  An October 2002 private treatment record notes that the appellant was just diagnosed with diabetes mellitus.  The record noted that his blood pressure was good.  A December 2002 private treatment record reflects that the appellant was diagnosed with diabetes mellitus in September 2002.

The April 2006 VA examination report reflects that the appellant reported that he was diagnosed with hypertension prior to his diabetes mellitus, about seven years ago.  He stated that his hypertension had improved with medication and had not required any increase in medication since his diabetes mellitus was diagnosed.  Blood pressure at the VA examination was 127/83, 129/92 and 128/88.

An April 2004 private medical report reflects that the appellant's hypertension remained under good control.  A March 2005 private medical record reflects that the appellant remained on Lisinopril, 10 mg daily, for his blood pressure.  It is noted that the plan was to change Lisinopril to Zestoretic (Hydrochlorothiazide and Lisinopril) 10/12.5; however, it is not clear why the medication was changed. The appellant's blood pressure was 130/90.  A repeat blood pressure reading was 150/94.  The appellant was to return for a recheck of his blood pressure in two months.  The Board notes that records for such a return visit in May 2005 are not associated with the claims file.

An October 2005 private medical record reflects that the appellant's "blood pressure was quite high" at his previous visit and HCTZ (Hydrochlorothiazide), was added to his daily 10 mg of Lisinopril.  The appellant was tolerating his new medications well.  The appellant's blood pressure was 110/90 at the October 2005 visit.

A December 2005 private medical record reflects that the appellant's hypertension was well controlled.  The report also reflects that the appellant was last seen in February 2005 when his blood pressure was "borderline."  The Board notes that this does not correlate to the private medical records which reflect that the Veteran was seen by the same doctor in March and October 2005. There are no February 2005 records associated with the claims file.

The July 2010 VA examination report noted that a diagnosis of hypertension was listed in medical record as far back as 1998, and treated with anti-hypertensive medications prior to diagnosis of diabetes mellitus, per the appellant.  The VA examination report reflects that the appellant did not have a history of kidney disease/nephropathy and that his albumin/creatinine ration was normal at 5.4  Electrolytes and renal bun and creatine were also normal.  The appellant's hypertension has been treated with lisinopril and hydrochlorothiazide.  The appellant reported that his blood pressure control has been excellent.  His blood pressure at the July 2010 VA examination was 118/81, 114/82, and 134/87.  Based on the examination and review of the claims file, the VA examiner found that hypertension was not due to or aggravated by the diabetes mellitus.  The VA examiner noted that hypertension was diagnosed prior to the onset of the diabetes mellitus, and that for diabetes mellitus to have aggravated the hypertension, the diabetes mellitus must have impacted renal function such that the EFGR (glomerular filtration rate) is less than 25 and MAC (micro-albumin creatinine ratio) is greater than 100.  The VA examiner noted that neither of these conditions exists in this patient.

There is no competent evidence of record establishing that the appellant's hypertension had its onset in service or within one year of discharge.  Indeed, the appellant has not asserted that he had hypertension in service or within one year of discharge.  There is also no evidence establishing a nexus between hypertension and service, to include exposure to Agent Orange.  The Board notes that the appellant had active service in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not a disease presumptively associated with exposure to Agent Orange.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); 75 Fed. Reg. 53216 (Aug. 2010) (Note 3 added to 38 C.F.R. § 3.309).  The appellant himself has not asserted to VA that his hypertension was caused by service or exposure to Agent Orange.  In his December 2005 claim, the appellant specifically asserted that his hypertension was caused or aggravated by his diabetes mellitus.  The December 2005 private treatment record notes that the appellant was concerned that his Agent Orange exposure in Vietnam in 1971 could have led to his diagnoses of diabetes mellitus, type II, hypertension, and optic nerve atrophy.  The private physician said that he would dictate a letter to VA in regard to the above contentions and their possible link with Agent Orange.  However, he noted that the exposure was very limited and the patient was overweight, making the link somewhat more uncertain.  No letter has been associated with the claims file.  It is not clear from the December 2005 private treatment record whether the private physician believed that there was a link between Agent Orange and hypertension.  Thus, the December 2005 private treatment record does not provide evidence of a nexus between Agent Orange and service.  Although a lay person may be competent to report the etiology of a disability, hypertension is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Consequently, the Board finds the evidence fails to demonstrate that the appellant's hypertension is proximately due to or the result of service.  Service connection on a direct-incurrence basis must be denied.

While the appellant's private medical records contain numerous entries of treatment and diagnoses of hypertension, the appellant's record is silent as to medical evidence of a nexus between his service-connected diabetes and his current diagnosis of hypertension.  Although the appellant has asserted that his hypertension is related to his service-connected diabetes mellitus, the Board finds that the preponderance of the evidence is against the claim.  The Board recognizes that the appellant is competent to report his symptoms but as to etiology, he has not been shown to be competent to link his claimed disorder to his service-connected diabetes.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the Board finds that the probative value of any such opinion is outweighed by that of the July 2010 VA examiner, who has education, training and experience in evaluating the etiology of hypertension.  The VA examiner reviewed the appellant's claims folder and opined that the appellant's hypertension was not due to or aggravated by the diabetes mellitus.  Therefore, although the statements of the appellant offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between hypertension and service-connected diabetes.  The July 2010 VA examiner noted that for the diabetes mellitus to have aggravated the hypertension, the diabetes mellitus must have impacted renal function such that the EFGR is less than 25 and MAC greater than 100.  He noted that neither of these conditions exists in the patient.  While the appellant's private medical records indicate he has hypertension and diabetes, none of the appellant's private providers noted that the appellant's diabetes is the proximal cause of his hypertension, or that his hypertension has been chronically aggravated beyond its normal course of progression as a result of his diabetes.  The Board places more weight on the VA examiner's understanding of the etiological causes of hypertension more than the appellant's understanding of such causes.

In the evaluation of aggravation of a nonservice-connected disability by a service-connected disability, the VA is to establish a baseline based on the severity of the nonservice-connected disability, then evaluate whether any additional disability is a result of a service-connected condition.  See 38 C.F.R. § 3.310(b) above.  In this case, the appellant has had hypertension since at least 1998, several years prior to his initial diagnosis of diabetes mellitus.  The July 2010 VA examination report and private treatment records do not identify any symptoms which the appellant suffers which he would not have in the absence of the service-connected diabetes.  Similarly, the appellant has not identified and the evidence does not specify whether the frequency and severity of symptoms is greater than in the absence of the service-connected disability.  The appellant was diagnosed with diabetes mellitus in September 2002 and an April 2004 VA treatment record noted that there was good control of his hypertension.  Although a March 2005 private treatment record noted that the appellant had elevated blood pressure, there was no indication that the elevation was due to his diabetes mellitus.  A December 2005 private treatment record noted that his hypertension was well controlled.  Although VA requested that the appellant send any additional private treatment records to clarify the reason for the change in his blood pressure in April 2011, the appellant did not respond to VA's request.  The July 2010 VA examiner found that the appellant's diabetes mellitus did not aggravated his hypertension.  The Board finds the July 2010 VA examination report to be probative as it was based on an examination of the appellant, including laboratory tests, and the VA examiner provided a rationale for his opinion.  Thus, the Board finds that the preponderance of the evidence is against the appellant's contentions of aggravation of a nonservice-connected disability by a service-connected disability.

In sum, the competent evidence does not establish that the appellant's currently-diagnosed hypertension had its onset in service or within a year following service, or that it is etiologically related to service.  The record establishes that the appellant was diagnosed with hypertension more than twenty years after service.  The appellant himself has not asserted that he has had hypertension since service.  As noted above, in his December 2005 claim, the appellant reported that his hypertension began in 2000.  The earliest clinical evidence of hypertension is a February 1998 private treatment record.  This significant lapse of time is highly probative evidence against the appellant's claim of a nexus between a current hypertension and active military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered in the analysis of a service connection claim).  There is no evidence of record indicating that the appellant's hypertension is related to his exposure to Agent Orange in service.  Indeed, the appellant did not make any assertions to VA that his hypertension was due to exposure to Agent Orange.  Additionally, the medical evidence of record reflects that the appellant was diagnosed with diabetes mellitus, type II, after being diagnosed with hypertension.  The appellant's record does not contain medical evidence to demonstrate that his hypertension is related to his service-connected diabetes mellitus, Type II.  In fact, the July 2010 VA examination found the appellant's hypertension was not due to or aggravated by the appellant's diabetes.  Therefore, the appellant's claim for service connection for hypertension, to include as due to exposure to Agent Orange, and/or as secondary to diabetes mellitus, must be denied.

As the preponderance of the evidence is against the claim for service connection for hypertension, to include as due to exposure to Agent Orange, and/or secondary to diabetes mellitus, type II, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension, to include as due to exposure to Agent Orange, and/or as secondary to diabetes mellitus, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


